Berry Petroleum Company News Release 5201 Truxtun Ave., Bakersfield, CA 93309 www.bry.com 661-616-3900 BerryPetroleum Reports 2007 Earnings of $2.89 Per Share and Record Productionof 26,900 BOE/D Achieved fourth quarter earnings of $.71 per share and average production of over 28,000 BOE/D Bakersfield, Calif. (BUSINESS WIRE) February 14, 2008 Berry Petroleum Company (NYSE:BRY) earned net income of $130 million, or $2.89 per diluted share, for the twelve months ended December 31, 2007, up 20% from 2006 net income of $108 million, or $2.41 per diluted share, according to Robert F. Heinemann, president and chief executive officer. The Company recorded pre-tax gains on the sale of non-core assets of $54.2 million and incurred dry hole, abandonment, impairment and exploration charges of $13.7 million in 2007.On an after-tax basis these items resulted in $25 million of net income, included above, or $.56 per diluted share. For the fourth quarter of 2007, Berry earned $32.3 million, or $.71 per diluted share, compared to net income of $19.1 million, or $.43 per diluted share, in the fourth quarter of 2006. For 2007, net production averaged a record 26,902 barrels of oil equivalent per day (BOE/D) , an increase of 6% from the 25,398 BOE per day achieved in 2006. The average realized sales price, net of hedging, for the full-year 2007 was $47.50 per BOE, up 2% over the $46.67 per BOE received in the 2006 period.Oil and gas revenues rose 9% to $467 million in 2007 from $430 million in 2006. For 2007 and 2006, net production in BOE per day was as follows: 2007 Production 2006 Production Oil (Bbls) 19,753 73 % 19,679 77 % Natural Gas (BOE) 7,149 27 % 5,719 23 % Total BOE per day 26,902 100 % 25,398 100 % Discretionary cash flow totaled a record $260 million in 2007, up 6% from $246 million in 2006. (Discretionary cash flow is a non-GAAP measure; see reconciliation below.) The Company drilled 442 gross (339 net) wells in 2007, with a success rate of 98 percent. Mr. Heinemann stated, "Berry is a growing company focused on execution, and as a result we had a year of significantly improved performance from several key assets. Our diatomite and Poso Creek heavy oil assets had strong increases in average2007 production to 990 BOE/D and 1,950 BOE/D, up 215% and 108% respectively.We are targeting these assets to achieve average 2008 production of 2,200 BOE/D and 3,270 BOE/D, respectively.Our average 2007 production from our Piceance and DJ basin gas assets also had significant growth, up 138% and 17% to 10,290 Mcf/D and 18,740 Mcf/D, respectively. "We are anticipating our 2008 Piceance average production to increase to 21,600 Mcf/D, another 110% increase over 2007.Our target is to drill 60 gross wells (35 net) on this asset in 2008.We achieved one of our key Piceance targets in 2007 which was to drill Garden Gulch mesa wells in fewer than 18 days. We expect to continue to improve our Piceance drilling program going forward.Our Uinta assets continued to perform well upon our entering into a new crude oil sales contract early in 2007. Our S. Midway asset in California is mature and our goal in 2008 is to reduce the natural decline to between 5% and 8% through additional drilling on the flanks of the reservoir, utilizing horizontal wells and improved steaming techniques. "Our 2008 capital budget is $295 million, including $15 million earmarked for exploration. We are targeting over a 10% increase in both production and net reserves to end 2008 with between 180 million and 190 million BOE of proved reserves and average production of between 29,500 and 30,500 BOE/D. Our primary means to accomplish these targets is to move quickly on our drill-ready oil projects where we have significant rates of returns at the current commodity price mix which favors steam-enhanced oil recovery and to continue to drill up our probable reserves in the Piceance." 2007 Reserves Estimated proved oil and gas reserves increased by 13% to 169 million BOE as of December 31, 2007. In 2007, Berry added 35.4 million BOE at a finding and development cost of $10.07per BOE(see supporting cost schedule below) and replaced 293% of the 9.8 million BOE (26,902 BOE/D) it produced in 2007.Berry’s three-year finding and development cost is an average $12.23 per BOE and its three-year reserve replacement rate is 316%. At year-end 2007, the Company’s reserve mix includes 117 million barrels of crude oil, condensate and natural gas liquids, and 316 billion cubic feet of natural gas, or 69% oil and 31% natural gas. Geographically, 60% of proved reserves are in California and
